Opinion by
Judge Colins,
This case has come before the Court on appeal by permission from an interlocutory order of the Court of Common Pleas of Allegheny County, entered July 9, 1987, in Civil Action No. A-00618 of 1986, by the Honorable Livingstone M. Johnson.
We affirm on the able and authoritative opinion of Judge Johnson published at Pa. D. & C. 3d (198 ).
Order
And Now, this 10th day of May, 1988, the Order of the Court of Common Pleas of Allegheny County in the above-captioned matter is affirmed.